Voto disidente del
Juez Asociado Señor Negrón García.
J — H
Expediríamos. Ante una cuestión pura de derecho —con el beneficio de la comparecencia de todas las partes— sin ulterior trámite debimos ampliar el mandamus del Tribunal de Primera Instancia, Sala de San Juan (Hon. Ángel G. Hermida, Juez Superior), y ordenar al Secretario de Hacienda que divulgara al Periódico Claridad las sumas con-tenidas en el acuerdo final sobre las planillas de contribu-ciones correspondientes a 1988, 1989, 1990 y 1991 del interventor el periódico El Nuevo Día, Inc.
rH HH
La Ley de Contribuciones sobre Ingresos, Ley Núm. 91 de 29 de junio de 1954 (13 L.P.R.A. sec. 3055(f)),(1) impone *31al Secretario de Hacienda el deber ministerial de exponer al público anualmente los nombres y las direcciones posta-les de todo contribuyente, en sus respectivos municipios, incluyendo el monto pagado. Es absurdo, pues, extenderle al ente corporativo El Nuevo Día, Inc. una confidencialidad que no tienen ni siquiera las personas naturales. A fin de cuentas, el incumplimiento del Secretario de Hacienda de ese mandato legal no torna confidencial el monto de la con-tribución declarada. Este funcionario carece de facultad legal para imprimirle secretividad a acuerdos originados en deficiencias.
Como ha dicho Elliot E. Slotnick:
“ ‘Gran parte de lo que muchos adultos aprenden acerca del Gobierno —sus instituciones y miembros, sus actividades, de-cisiones, defectos, fortalezas y capacidades— dimana de los me-dios de comunicación masiva. Los mismos medios de comunica-ción masiva tienen el poder de decidir qué controversias se llevarán a la atención del público, los términos en que serán presentadas, y quién participará, bajo qué condiciones, en la presentación. Debido a las materias que cubren (y no cubren) y las formas en que las estructuran, los medios masivos señalan a los americanos sobre qué pensar, cómo pensar acerca de ello, a veces aún qué pensar.’
Claramente, los medios son algo más que pasivos canales de información. Ellos sirven como filtros y embudos para el uni-verso de eventos que pudieran aparecer ante los ojos del público. Los eventos son interpretados, puestos en contexto, su-jetos a especulación y delineados por los medios porque, como apunta Graber, ‘los hechos no hablan por sí mismos’. Verdade-ramente, ‘en un mundo en que la prensa decide qué no infor-mar, se convierte en algo casi tan importante como los eventos mismos en la formulación de la realidad percibida... El anverso es también de aplicación: lo que la prensa considera digno de ser enfatizado se convierte evidentemente en parte importante de la realidad’.
*32En una visión más amplia, los medios pueden ser un vehículo para la ‘normación’ (normation) en la sociedad americana, sir-viendo como ‘modelos de actitudes y comportamiento’. Mientras crean imágenes de las noticias, los medios pueden ‘indicar qué visiones y comportamiento son aceptables ... y cuáles son ina-ceptables o fuera de la corriente mayoritaria (mainstream)’. De forma similar, los medios pueden indicar ‘qué se conforma con los parámetros prevalecientes de justicia y moralidad’.
La centralidad del vínculo de los medios entre las institucio-nes gubernamentales, su formulación de política pública y la politización podría tener mayor vigencia para la Judicatura, que es la rama del gobierno acerca de la cual la mayoría de los americanos están decididamente carentes de información.” (Traducción nuestra.) E.E. Slotnick, Media Coverage of Supreme Court Decision Making: Problems and Prospects, 75 (Núm. 3) Judicature (Oct.-Nov. 1993).
Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri,
al cual se une el Juez Asociado Señor Alonso Alonso.
Por razón del alto interés público que reviste el nove-doso asunto fundamentadamente planteado en esta peti-ción de revisión, estimo que hemos debido expedir el auto solicitado. Se ha traído ante nuestra consideración con res-petables argumentos una importante controversia que con-tiene varias cuestiones de derecho nunca antés resueltas por este Foro, que nos compete decidir, y que hemos debido dilucidar.
I — H
La corporación dueña del periódico El Nuevo Día (en adelante El Día, Inc.) y el Secretario de Hacienda (en ade-lante Secretario) llegaron a un acuerdo en relación con una deficiencia contributiva que el Secretario le había notifi-cado a dicha corporación. El Día, Inc. incurrió en la refe-rida deficiencia durante 1988, 1989, 1990 y 1991 mediante *33una deducción por depreciación flexible tomada indebida-mente por esa corporación durante los referidos años para reducir su responsabilidad fiscal. En virtud del acuerdo en-tre El Día, Inc. y el Secretario, la corporación pagaría de-terminadas contribuciones con los correspondientes intere-ses y penalidades, por la deducción indebidamente tomada durante cuatro años, pero sería exonerada de intereses y penalidades por la deficiencia en pago de la contribución estimada para 1992. Este acuerdo fue suscrito el 17 de mayo de 1993.
Así las cosas, el periódico CLARIDAD le requirió al Se-cretario que le entregara copia del acuerdo contributivo que éste había realizado con El Día, Inc. CLARIDAD for-muló, la petición varias veces durante tres meses sin que el Secretario le diese respuesta alguna. En vista de la nega-tiva del Secretario, CLARIDAD presentó demanda de mandamus contra éste ante el Tribunal Superior, Sala de San Juan. Alegó que el Secretario estaba jurídicamente obligado a entregarle al periódico copia del acuerdo contri-butivo en cuestión, e invocó la libertad de prensa y el de-recho de información en apoyo de su demanda.
Luego de varios trámites procesales, el 16 de septiembre de 1994 el tribunal de instancia dictó sentencia mediante la cual ordenó la entrega a CLARIDAD del acuerdo contri-butivo entre el Secretario y El Día, Inc., pero tachando de dicho acuerdo todas las cifras en dólares que apareciesen en el mismo. Estimó el foro a quo que de ese modo se sa-tisfacían tanto el interés del periódico respecto al acuerdo contributivo como el derecho de la corporación a la secreti-vidad de sus planillas. Señaló expresamente el tribunal que:
No hemos pasado por alto el argumento que se hace en el último escrito del periódico Claridad con relación a “si ha de prevalecer la libertad de prensa, el derecho del pueblo a estar informado, el derecho de acceso a la información sobre cómo el gobierno maneja los asuntos públicos, o por el contrario han de prevalecer los cuartos obscuros y la secretividad que sólo lleva *34a la mala administración y a la corrupción.” Por suerte, en este caso no es necesario caer en ninguno de esos polos opuestos. El entregar los acuerdos finales con las cifras en dólares tapadas nos parece hace el único balance posible entre esos dos extre-mos, y permite al periódico Claridad conocer e informar ade-cuadamente al pueblo sobre todo lo que el pueblo necesita saber, pero sin revelar aquella información confidencial del negocio del periódico interventor, y sin vulnerar el principio de la secretividad de las planillas de contribución sobre ingresos. Apéndice del Recurso de revisión, pág. 6.
Inconforme con el fallo del tribunal a quo, CLARIDAD acudió oportunamente ante nos mediante Solicitud de re-visión el 19 de octubre de 1994. Alegó, en esencia, que ha-bía errado el foro de instancia al ordenar la entrega del acuerdo sin las cifras concretas.
I — í hH
Son dos los planteamientos medulares que ha formu-lado el recurrente ante nos. En primer lugar, señala que no hay fundamento jurídico para otorgarle confidencialidad a las cifras contenidas en el acuerdo contributivo. Según el recurrente, la ley concede confidencialidad únicamente a las planillas de contribución sobre ingreso, no a acuerdos que resulten de deficiencias contributivas notificadas al contribuyente. Aduce CLARIDAD que extender por analo-gía a dichos acuerdos la confidencialidad de las planillas es improcedente, no sólo porque no fue eso lo que el legislador dispuso, sino, además, porque ello es contrario al propósito de la protección que la ley le brinda a las planillas y a lo que proveen otras disposiciones estatutarias pertinentes. Argumenta el recurrente que la confidencialidad de las planillas (13 L.P.R.A. see. 3055) es un incentivo que se le ofrece a los contribuyentes para fomentar que cumplan ca-balmente su responsabilidad fiscal, por lo que sería incon-gruente extender tal privilegio por puro fíat administrativo a aquellos a quienes el Departamento de Hacienda les ha señalado deficiencias por reclamar beneficios contributivos *35que no le corresponden. Indica CLARIDAD, además, que extenderle a unos acuerdos contributivos la confidenciali-dad que el legislador sólo concedió a las planillas como tal, es contrario a la norma general que reconoce que todo ciu-dadano tiene derecho de acceso a los documentos públicos y que el Estado, de ordinario, no puede cubrir con el manto de secretividad los asuntos que realiza precisamente a nombre del pueblo, norma que está estatuida en el Art. 409 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 1781, y reiterada en nuestra jurisprudencia (Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982)). Finalmente, en cuanto a este primer planteamiento medular, alega el recurrente que aim la confidencialidad que se le brinda a las propias pla-nillas es limitada, ya que no cubre el monto de la contri-bución declarada por el contribuyente (13 L.P.R.A. see. 3055(e)), por lo que resulta incongruente que se excluyan de un acuerdo contributivo todas las cifras que allí apare-cen cuando ni siquiera a las propias planillas se les otorga tal confidencialidad.
El otro planteamiento de CLARIDAD es aun más medu-lar que el ya reseñado porque invoca principios constitucio-nales del mayor rango y jerarquía. Aduce el recurrente que por razón de la libertad de palabra y de la libertad de prensa garantizada en Puerto Rico, tanto por nuestra Constitución como por la federal, prevalece en nuestra ju-risdicción el derecho de acceso a la información gubernamental. Señala que reiteradamente en nuestra ju-risprudencia se ha reconocido la libertad de expresión y sus corolarios dentro de la más dilatada visión, de modo tal que el derecho de acceso a información en poder del Estado debe interpretarse liberalmente a favor de la ciudadanía, y sólo puede restringirse excepcionalmente cuando exista una justificación apremiante. Argumenta CLARIDAD que la determinación del foro a quo de darle confidencialidad a las cifras contenidas en el acuerdo contributivo objeto de este pleito es claramente contraria a los referidos princi-*36pios constitucionales y a la corriente jurisprudencial que los ha reconocido. Cita en apoyo de su contención los casos de Noriega v. Gobernador, 130 D.P.R. 919 (1985); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986); Soto v. Srio. de Justicia, supra, y otros. Señala, además, que viola par-ticularmente el fundamental esquema constitucional a favor de la libertad de prensa y el derecho a la información el hecho de que el Estado otorgue confidencialidad para ocul-tar una actuación ilícita.
I — I HH
Como puede observarse de lo antes reseñado, el recu-rrente en este caso ha presentado alegaciones de mucho peso, cuyos méritos no pueden aquilatarse propiamente sin cabal estudio y reflexión. Se trata de cuestiones particula-res que no habían estado previamente ante nuestra consi-deración y que están revestidas del mayor interés público. En mi criterio, no es el tipo de asunto que puede denegarse con un mero “no ha lugar”. Más bien, representa la clase de controversia que amerita consideración a fondo para pautar las normas correspondientes sobre el particular. Por ello, insisto en que hemos debido expedir el auto soli-citado y disiento de la decisión en contrario de la mayoría del Tribunal.

 Dispone:
“Inspección de Listas de Contribuyentes en las Colecturías.Tan pronto como sea *31factible en cada año, el Secretario hará que se preparen y queden disponibles para inspección pública, en aquella forma que él determine, en las colecturías de rentas internas de cada municipio y en aquellos otros sitios que él disponga, listas conte-niendo el nombre y la dirección postal de cada persona que ha rendido planilla en dicho municipio y él monto de la contribución declarada(Enfasis suplido.)